Citation Nr: 1225078	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for alcoholism, as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to March 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to service connection for a mood disorder and social phobia, to include alcoholism.  The appellant appealed the decision, and the case was certified to the Board for appellate review.  

The Board notes that in a November 2011 VA Form 9, the Veteran requested a Board hearing.  The record reflects that such a hearing was scheduled for June 15, 2012, and that the Veteran was properly notified of the hearing in a May 2012 letter, which was mailed to the Veteran's last known address.  However, he failed to appear for the hearing without explanation and he has not requested that the hearing be rescheduled.  Therefore, his hearing request is considered withdrawn.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  .


REMAND

The Veteran claims that he is entitled to service connection for a psychiatric disability because it began during service.  Specifically, at the RO hearing in August 2009, the Veteran stated that during active service, the Veteran was sent different places, which were isolated and caused him to become depressed, which led to his drinking.  The Veteran reported serving at Guantanamo Bay, on an island in the Indian Ocean, and Guam.  The Veteran further reported that when he returned to the U.S., he asked his officer if he could see someone for his drinking, smoking, and depression.  His officer reportedly said that he would get back to the Veteran.  However, the officer never got back to the Veteran, and the Veteran never followed up with him or anyone else.  Finally, the Veteran reported that the first time he was seen by anyone regarding his mental health was after his car accident in 1995.

The Veteran's DD Form 214 shows no foreign service.  One year and seven months of sea service are listed.  Further, the Veteran's service treatment records do not reflect any complaints of or treatment for any mental health issue.

The post-service medical evidence reflects that the Veteran first sought mental health treatment at the time of his involvement in a car accident which resulted in another individual's death.  The Veteran received a DUI in conjunction with the car accident.  Treatment records from Sinai Samaritan Medical Center dated in May 1995 reflect possible diagnoses of alcohol abuse, depression, and anxiety.  They also reflect the Veteran's statements that he began drinking at age 17, but not to excess, and that he denied any prior psychiatric treatment or medication.

VA treatment records dated in October 2009 reflect an assessment of social phobia, rule out mood disorder not otherwise specified, and alcohol dependence, in full sustained remission for 13 years.  

A March 2010 letter from the Veteran's sister states that she remembers the Veteran's complaints to their parents during service about the stressors associated with being placed at isolated service duty stations.  She also recalled the Veteran speaking about his increased drinking in an effort to relieve work-related stress and to cheer himself up during these times.  The Veteran's sister stated that the Veteran's personality became more introverted and anti-social, and he had a "decreased" mood.  She stated that the Veteran enrolled in graduate school but was not able to complete his studies due to poor evaluations resulting from difficulty concentrating, depressed mood, and anxiety.  The Veteran's sister concluded by stating that although the Veteran was currently sober, he had many deep-rooted problems that began during his military service, and has continued and worsened over the years.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not undergone a VA examination in order to determine the nature and etiology of any current psychiatric disability.  In this regard, there is evidence of a current diagnosis of social phobia and rule out mood disorder, and there is lay evidence of continuity of symptomatology since service.  Therefore, a remand is required in order to schedule the Veteran for such an examination.  

Additionally, the Veteran's service personnel records must be obtained in order to verify that he was stationed at the locations he claims to have been stationed at during his verified sea service.  

Finally, because the Veteran received mental health treatment through VA, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the Department, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  

Regardless of the Veteran's response, the RO must request all VA treatment records dating from January 2010 to the present.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must attempt to obtain copies of the Veteran's complete service personnel records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded a VA psychiatric examination to determine the nature of any current acquired psychiatric disorder, to include social phobia and a mood disorder, and, if any such disorder is present, whether any such disorder was incurred in or is due to his active duty service.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current psychiatric disability.  After examining the Veteran, reviewing the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether any current acquired psychiatric disorder is etiologically related to the Veteran's active duty service, to include the Veteran's reported isolated duty assignments, if verified, during service.  In rendering this opinion, the examiner must specifically address the Veteran's current diagnosis of rule out mood disorder and social phobia, the lay evidence of ongoing symptomatology since service, as well as the 1995 motor vehicle accident. 

If the examiner determines that the Veteran is diagnosed with a psychiatric disability that it etiologically related to military service, the examiner must also provide an opinion as to whether the Veteran's alcohol dependence, in remission, was caused or aggravated by (permanently worsened beyond normal progression of the disorder) the psychiatric disability.  If the examiner finds that the alcohol dependence is aggravated by the psychiatric disability, the examiner must quantify the degree of aggravation if possible.  

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

